Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notification regarding 35 USC § 112f
The following is a quotation of AIA  35 U.S.C. 112f:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In claim 1:

Claim limitation “storage means” has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “storage means” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
  Claim limitation “heating means” has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “heating means” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “pressurization means” has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “pressurization means
Claim limitation “collecting means” has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “collecting means” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “control means” has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “control means” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “retention means” has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “retention means” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112f limitation:
“Storage means” has been described in the present Specification Par.0029;
“Heating means” although does not described in the present Specification, but it is well known that “heating means” is any kind of heater.
 “Pressurization means
“Collecting means” although does not described in the present Specification, but it is well known that “collecting means” is a brewer;
“Control means” although does not described in the present Specification, but it is well known that “control means” is a controller, processor, microprocessor and/or switch; and
“Retention means” has been described in the present Specification Par.0058.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 

Claim:
1. (Currently Amended): A machine (1) for preparing beverages, including espresso coffee, comprising: 
a machine casing (2) that presents side, top and posterior walls, thereby configuring a generally parallelepiped form, 
fluid storage means (3) provided on a posterior part of said machine (1), 
fluid heating means (4) and fluid pressurization means (5) provided inside of said casing (2), 
collection means (6) provided on a front part of machine (1) above a discharge means (7), and adapted for collecting a single portion of edible substance, 
the discharge means (7) being associated with said machine casing (2) and presenting passageways for discharge of beverages, 
control means (8) provided inside of said machine casing (2) and adapted to actuate said fluid heating means (4) and fluid pressurization means (5), 
characterized 
in that said discharge means (7) comprise a discharge casing (71) that presents a respective casing opening (72) confined by a side wall (73) and a base wall (74) that includes at least one; discharge passageway (75) disposed on a side opposite to said casing opening (72), 

whereby said retention elements (76) are adapted to provide retention on said machine casing (2) and release therefrom by means of manual actuation thereof without requiring the use of tools for such purpose.

3. (Currently amended): The machine according to claim 1, characterized in that said discharge means (7) present a respective discharge casing (71) provided to swivel around a horizontal axis between a retention position where said discharge casing (71) is at a 

Allowability Notice
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1-15 is indicated because:  
In light of 112f above; and 
None of prior art anticipates or render fairly obvious in combination to teach the limitations discharge means comprise a discharge casing that presents a respective casing opening confined by a side wall and a base wall that includes at least one, preferentially two discharge passageways disposed on a side opposite to said casing opening, whereby said discharge casing comprises retention elements, arranged in substantially mutually opposite positions on the perimeter region of said casing opening, whereby said retention elements are adapted so that provide a removable retention along a vertical longitudinal plane of said discharge casing on said machine casing, so that said casing opening  is confined above by a downwards oriented portion of said machine casing  when retained thereon by said retention elements, whereby said retention elements are adapted so that can provide retention on said machine casing  and release therefrom by means of manual actuation thereof without requiring the use of tools for such purpose as cited in the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
09/13/2021